Citation Nr: 0422311	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The record reveals that the veteran requested a Travel Board 
hearing in May 2003.  The Board remanded the case in April 
2004 so that the RO could schedule the requested hearing.  
However, in June 2004, the veteran withdrew his hearing 
request.    

The case returns to the Board following the remand to the RO.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not have active service in the Republic 
of Vietnam during the period from January 9, 1962 to May 7, 
1975 for purposes of presumptive service connection for Type 
II diabetes mellitus. 

3.  There is no evidence of Type II diabetes mellitus in 
service or within one year after the veteran's separation 
from service, and no competent evidence of a nexus between 
the veteran's current Type II diabetes mellitus and his 
period of active service, to include exposure to herbicides.    


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a June 2001 letter, the RO explained the 
notice and assistance provisions of the VCAA, including VA's 
obligation to obtain certain types of evidence, and the 
veteran's responsibility to provide specified information or 
evidence in support of his claim.  The letter also notified 
the veteran of the evidence needed to substantiate his claim 
for service connection for Type II diabetes mellitus.  In 
addition, the April 2003 statement of the case includes the 
text of the regulation that implements the VCAA's notice and 
assistance provisions.  Accordingly, the Board finds that the 
RO has provided all notice required by the VCAA.  See 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO provided VCAA notice in June 2001, prior to the April 2002 
rating decision on appeal, such that there is no conflict 
with Pelegrini.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the RO has obtained 
service medical records, service personnel information, and 
private medical records as identified and authorized by the 
veteran.  38 U.S.C.A. § 5103A.  The veteran has submitted 
several written statements, as well as additional documents 
concerning herbicide exposure and the use of herbicides in 
Vietnam.  The veteran's representative has alleged that the 
RO has failed in its duty to assist the veteran in verifying 
aspects of his Vietnam service.  These allegations are 
discussed in detail below.  The Board finds no indication 
that additional relevant evidence remains outstanding.  Thus, 
the Board finds that VA has made all reasonable efforts to 
assist the veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A(a).  

The Board is also satisfied as to compliance with its 
instructions from the April 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Certain diseases are associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975, and are presumed to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to at least 
a compensable degree within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Absent 
affirmative evidence to the contrary, herbicide exposure is 
presumed if the veteran had active service in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
diseases associated with herbicide exposure for purposes of 
the presumption include Type II diabetes mellitus, which may 
become manifest at any time after service.  38 U.S.C.A. § 
1116(a)(2)(H); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran is currently diagnosed as having Type II diabetes 
mellitus.  Initially, the Board notes that there is no 
evidence of diabetes in service, within the one-year period 
following the veteran's separation from service, or for many 
years thereafter.  Thus, service connection is not in order 
based on chronicity in service or continuous symptoms after 
service, or on the basis of presumption for chronic disease.  
38 C.F.R. §§ 3.303(b), 3.307(a)(3); Savage, 10 Vet. App. at 
494-97.   

In this case, the veteran specifically alleges entitlement to 
service connection for Type II diabetes mellitus as a result 
of exposure to Agent Orange while serving in Vietnam.  The 
Board must therefore determine whether he is entitled to 
presumptive service connection for diabetes mellitus pursuant 
to 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6), as well as whether the 
veteran is entitled to service connection on a direct basis.  
Combee, 34 F.3d at 1043.    

First, the Board finds that service connection for diabetes 
mellitus on a presumptive basis is not in order because the 
evidence does not establish that the veteran had service in 
the Republic of Vietnam as required by VA regulation for 
purposes of the presumption.  In a May 2002 statement, the 
veteran relates that service personnel records demonstrate 
that he was in-country in Vietnam during 1968 and 1969.  He 
adds that the USS RANGER was located in the Tonkin Gulf in 
Vietnam.  

The veteran's DD Form 214 shows that he served in the U. S. 
Navy as an aviation machinist's mate.  He was awarded 
decorations including the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  His last assignment was 
onboard the USS RANGER.  Service personnel records reflect 
his service on the USS RANGER from May 1968 until his 
discharge in October 1969.  The records additional indicate 
that his award for the Vietnam Service Medal was for 
engagements in November 1968 and April 1969.  

The National Personnel Records Center (NPRC) confirmed in 
April 2002 that the veteran served in the Vietnam area from 
January 7, 1969 to January 30, 1969, from February 15, 1969 
to March 16, 1969, and from April 4, 1969 to April 17, 1969.  
There is absolutely no evidence that the veteran's service 
involved duty or visitation actually in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  See VAOPGCPREC 27-97 (holding that service 
on a deep-water vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), 
as added by section 505 of the Veterans' Benefits 
Improvements Act of 1996, which provides that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period).  
Because the veteran does not have the requisite service to 
entitle him to the presumption, service connection on this 
basis must be denied.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).   

In correspondence dated in May 2003, the veteran's 
representative argues that his receipt of the Vietnam Service 
Medal establishes that he had service in Vietnam.  In support 
of this contention, she cites to the VA Adjudication 
Procedures Manual, M21-1, Part III, chap. 4, paragraph 
4.24(g) and VAOPGCPREC 7-93.  First, the Board finds that the 
cited M21-1 provision is negative for any reference to 
service medals or decorations, but pertains to the procedure 
for obtaining sick or morning reports.  However, M21-1, Part 
III, chap. 4, paragraph 4.24(e), which relates to verifying 
service in Vietnam for claims involving exposure to herbicide 
agents, specifically states that the "fact that a veteran 
has been awarded the Vietnam Service Medal does not prove 
that he or she was 'in country'" (emphasis in original).  In 
addition, VAOPGCPREC 7-93 holds that "service in Vietnam" 
for the purpose of a claim under 38 C.F.R. § 3.313 does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  Clearly, this opinion is not relevant to the 
veteran's claim and does not provide even marginal support 
for the veteran's contention that his service onboard an 
aircraft carrier constitutes "service in the Republic of 
Vietnam."   

In addition, in correspondence dated in December 2003, the 
veteran's representative argues that the RO has never 
requested verification of whether the veteran's service 
actually did involve duty or visitation on land in Vietnam.  
However, the RO specifically requested verification of the 
veteran's dates of service in Vietnam in November 2001.  The 
April 2002 response, discussed earlier, stated that the 
veteran had service only in the Vietnam area.  Absent any 
allegation from the veteran of actual duty on land in 
Vietnam, with specific information with regard to a date and 
location, there is no basis for requesting further 
verification of the veteran's service.     

Second, the Board finds that service connection for diabetes 
mellitus on a direct basis is not warranted.  In order to 
establish direct service connection, the evidence must 
demonstrate that the veteran has diabetes mellitus as a 
result of exposure to herbicides in service.  Again, the 
veteran is currently diagnosed as having Type II diabetes 
mellitus, but there is no evidence of diabetes mellitus in 
service or for many years thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Moreover, as discussed 
above, the veteran is not presumed to have been exposed to 
herbicides in service because he does not have the requisite 
service in the Republic of Vietnam, as specified by VA 
regulation.  Thus, the evidence must show actual exposure to 
herbicides, as well as a nexus between that exposure and his 
current diagnosis of diabetes mellitus.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran's principal assertion has been that he was 
exposed to Agent Orange while onboard the USS RANGER.  
Specifically, in an October 2002 statement, the veteran 
relates that he came into contact with Agent Orange as an 
aircraft mechanic.  He states that he flew missions over 
Vietnam in 1968 and 1969 and worked on aircraft after each 
mission.  He also helped unload supplies from helicopters 
that landed onboard from Vietnam.  The veteran states that 
these aircraft were not washed between missions in Vietnam, 
so they had some herbicides on them.  In his February 2004 
statement, the veteran indicates that records should show 
that aircraft from the USS RANGER flew numerous missions over 
Vietnam during the spraying of Agent Orange herbicides.  
Before the aircraft were washed for other missions, he did 
maintenance on these aircraft and came into contact with the 
herbicide.  He also came into contact when aircraft delivered 
mail and stores.  The herbicide was airborne when they 
sprayed the foliage and that contaminated the aircraft.    

A history of the USS RANGER associated with the claims folder 
indicates that the vessel undertook its fourth Vietnam war 
cruise in October 1968.  On April 14, 1969, it deployed to 
the Sea of Japan.  The history provided no information as to 
combat air operations from the aircraft carrier.  Similarly, 
another history of the USS RANGER indicates that the vessel 
deployed for the Western Pacific in October 1968 through May 
17, 1969.  No history of combat air operations was provided, 
although the number of combat strike sorties for other time 
periods were listed.  Despite this absence of evidence, the 
Board has no doubt that combat aircraft left the carrier for 
missions over Vietnam during the time periods in which the 
veteran's service in the area of Vietnam has been confirmed.  
However, there has been no showing that any aircraft 
contaminated with Agent Orange landed onboard the USS RANGER.  

Documents submitted by the veteran and his representative 
indicate that the spraying of Agent Orange was accomplished 
by the U.S. Air Force, with low-level flights (only 150 feet 
above the ground) by cargo planes and helicopters.  Some 
spraying was accomplished by U.S. Army helicopters.  Spraying 
done by the U.S. Navy was done by riverboats along 
riverbanks.  There is no evidence to suggest that any of the 
aircraft spraying Agent Orange ever landed onboard the USS 
RANGER.  Moreover, there is no showing that any fighter craft 
launched from the USS RANGER flew behind an Agent Orange 
spraying mission or at such a low altitude as to have 
experienced residual contamination.  Similarly, there is no 
evidence suggesting that any aircraft that may have been 
subject to spraying while on land in Vietnam ever flew to the 
USS RANGER.  The Board is unaware of any means of verifying 
such contentions from the veteran.        

In May 2003, the veteran's representative proffered the 
argument that the veteran was exposed to herbicide from 
contaminated drinking water onboard the aircraft carrier.  In 
support of this contention, she submitted documents 
suggesting how drinking water was contaminated and a 
relationship to subsequent disease, including a study about 
the mortality rates in Vietnam-era veterans from Australia 
who consumed water distilled from potentially contaminated 
sources.  In his February 2004 statement, the veteran related 
that, while onboard the USS RANGER, there were times they ran 
short of fresh water and had to use sea water to shower.  He 
has never personally asserted that he was exposed to Agent 
Orange through contaminated drinking water.

The Board observes that the study of Australian veterans 
refers to Royal Australian Navy personnel who were deployed 
on ships that were on coastal patrols off Vietnam or were 
engaged in transporting troops or materials to Vietnam from 
Australia, such that the vessels were often in water that was 
likely to have been contaminated with residues from the 
herbicide spraying of inland and coastal areas.  Initially, 
the Board emphasizes that a study concerning Australian 
veterans has no immediate relevancy to this particular 
veteran's appeal: it offers no proof that this veteran was 
ever exposed to herbicides in service.  In addition, the 
instant appeal is distinguished on its face from the 
circumstances in the study in that there is no evidence of 
record showing that the aircraft carrier the USS RANGER was 
ever located in the coastal areas of Vietnam in water that 
was likely to have been contaminated.   

The veteran's representative argues in her December 2003 
correspondence that the RO has never made any attempts to 
confirm whether the veteran was exposed to herbicides through 
the drinking water on his ship.  However, the Board knows of 
no organization or facility that maintains records that could 
possibly serve to verify whether the veteran was exposed to 
contaminated drinking water while onboard the USS RANGER, and 
the veteran's representative has not provided any information 
on that point.  The duty to assist requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  VA is not obligated to undertake any and all 
assistance, no matter how impractical or unrealistic, 
requested by the veteran or his representative.

Finally, the Board notes that the private medical evidence of 
record, which includes the initial diagnosis of the veteran's 
diabetes mellitus in August 1995, is negative for any nexus 
between that diagnosis and the veteran's period of active 
service, to include any exposure to herbicides.      

In summary, the Board finds no basis, presumptive or direct, 
on which to establish service connection for Type II diabetes 
mellitus.  The veteran does not have the required service in 
the Republic of Vietnam to qualify for presumptive service 
connection, and there is no competent evidence of a nexus 
between the current disability and actual exposure to 
herbicides in service.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for Type II diabetes mellitus.  38 U.S.C.A. § 5107(b).    

  
ORDER

Service connection for Type II diabetes mellitus is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



